Order entered September 1, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00706-CV

                      PATRICIA HUGHES, Appellant/Cross-Appellee

                                                V.

     DESOTO SURGICARE PARTNERS, LTD., ET AL., Appellees/Cross-Appellants

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-02334-L

                                            ORDER
       We GRANT the August 28, 2015 unopposed motion of appellant for an extension of

time to file a brief. Appellant shall file a brief by SEPTEMBER 30, 2015.

       We GRANT the August 27, 2015 unopposed motion of appellees/cross-appellants for an

extension of time to file their cross-appellants’ brief. Cross-appellants shall file their brief by

SEPTEMBER 30, 2015.



                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE